NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 16-56735

                Plaintiff-Appellant,            D.C. No. 2:16-cv-06168-PSG

 v.
                                                MEMORANDUM*
PHILIP GUTIERREZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s order dismissing

his action seeking a declaratory judgment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003)

(dismissal based on the Rooker-Feldman doctrine); Vasquez v. Los Angeles


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
County, 487 F.3d 1246, 1249 (9th Cir. 2007) (dismissal for failure to state a claim

under Fed. R. Civ. P. 12(b)(6)). We affirm.

       The district court properly dismissed Kinney’s claims against Presiding

Justices Rothschild and Boren; Justices Chaney, Johnson, Ashmann-Gerst, and

Chavez; and Judges Scheper and Alarcon, for lack of subject matter jurisdiction

under the Rooker-Feldman doctrine because Kinney’s claims constitute a “de facto

appeal” of prior state court judgments, or are “inextricably intertwined” with those

judgments. Noel, 341 F.3d at 1163-65 (discussing application of the Rooker-

Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (Rooker-Feldman doctrine barred claim for injunction based on

allegedly erroneous and “void” state court judgment because “[g]ranting the

injunction would require the district court to determine that the state court’s

decision was wrong and thus void”).

       The district court properly dismissed Kinney’s claims against Clark, Marcus

and Chomsky because Kinney failed to allege facts sufficient to state any plausible

claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” (citation and internal

quotation marks omitted)); see also Stock West, Inc. v. Confederated Tribes of the

Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (stating that the


                                             2                                      16-56735
Declaratory Judgment Act “only creates a remedy and is not an independent basis

for jurisdiction”).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      The magistrate judge did not abuse her discretion by issuing the related case

order. See N.D. Cal. Civ. R. 3-12 (setting forth standard for relation of cases).

      The magistrate judge did not abuse her discretion by transferring this action

to the United States District Court for the Central District of California. See 28

U.S.C. §§ 636 (describing magistrate judge’s authority), 1404(a) (authorizing

transfer of action for the convenience of parties and witnesses, in the interest of

justice); Mitchell v. Valenzuela, 791 F.3d 1166, 1168 (9th Cir. 2015) (magistrate

judges may hear and determine non-dispositive matters); Jones v. GNC

Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000) (setting forth factors

relevant to transfer decision).

      The district court did not abuse its discretion by transferring this case to

Judge Gutierrez because this case was related to another case then-pending before

Judge Gutierrez. See C.D. Cal. General Order No. 14-03, superseded by General


                                           3                                    16-56735
Order No. 16-05 (Oct. 31, 2016).

      We reject as unsupported by the record Kinney’s contention that Judge

Gutierrez should have recused himself and that other judges were biased.

      We do not consider Kinney’s challenges to the district court’s orders

certifying this appeal as frivolous and severing certain claims because they are not

supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ requests for sanctions and for leave to file a motion for a

vexatious litigant pre-filing review order against Kinney, set forth in the answering

brief, are denied.

      Appellees’ corrected motion to take judicial notice (Docket Entry No. 24) is

granted.

      AFFIRMED.




                                          4                                    16-56735